AMENDMENT TO THE PROFESSIONALLY MANAGED PORTFOLIOS FUND ADMINISTRATION SERVICING AGREEMENT THIS AMENDMENT dated as of the 9th day of August, 2011, to the Fund Administration Servicing Agreement, dated as of June 22, 2006, as amended, (the “Agreement”), is entered into by and between Professionally Managed Portfolios, a Massachusetts business trust (the "Trust") on behalf of its separate series listed on Exhibit Q attached hereto (as amended from time to time), and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into a Fund Administration Servicing Agreement; and WHEREAS, the parties desire to amend the series of the Trust to add a fund and to amend the fees; and WHEREAS, Section 10 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit Q to the Agreement is hereby superseded and replaced with Exhibit Q attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. PROFESSIONALLY MANAGEDU.S. BANCORP FUND SERVICES, LLC PORTFOLIOS By: /s/ Eric FalkeisBy: Michael R. McVoy Name: Eric FalkeisName:Michael R. McVoy Title:President Title: Executive Vice President Exhibit Q to the Professionally Managed Portfolios Fund Administration Servicing Agreement Name of Series Winslow Green Growth Fund Brown Advisory Growth Equity Fund Brown Advisory Value Equity Fund Brown Advisory Flexible Value Fund Brown Advisory Small-Cap Growth Fund Brown Cardinal Small Companies Fund Brown Advisory Small-Cap Fundamental Value Fund Brown Advisory Opportunity Fund Brown Advisory Maryland Bond Fund Brown Advisory Intermediate Income Fund Brown Advisory Tactical Bond Fund WINSLOW AND BROWN FUNDS – Fees at September 1, 2011 through August 31, 2014 Fund Administration, Fund Accounting, Transfer Agent Services Annual Fees for the Brown Advisory Funds Complex 7.5 basis points on the first $750 million in assets 5.5 basis points on the next $750 million in assets 4.5 basis points on the next $2 billion 2.5 basis points on the next $3 billion 2.0 basis points on all assets over $6.5 billion Subject to a minimum of $90,000 per fund per year determined and applied in aggregate across all funds (up to a maximum of 2 classes per fund, or 3 classes for the Brown advisory Small-Cap Growth Fund) Domestic Custody Services 0.4 basis point (4/10 of 1 basis point) on all assets, plus transaction fees Portfolio Transaction Fees (buy or sell): $4.00 per book entry DTC transaction/Federal Reserve transaction/principal paydown $6.00 per short sale $7.00 per U.S. Bank repurchase agreement transaction $8.00 per option/future contract written, exercised or expired $15.00 per mutual fund trade/Fed wire/margin variation Fed wire $25.00 per physical security transaction $150.00 per segregated account per year Overdrafts – charged to the account at prime interest rate plus 2. Additional Services – Above pricing is for standard services.Available but not included above are the following services – FAN Web shareholder e-commerce, Vision intermediary e-commerce, FAN Mail electronic data delivery, literature fulfillment, lead conversion reporting, 12b-1 aging, Short-Term Trader reporting, electronic board communications, E-statements/compliance services, 22c-2 tracking. 2 Exhibit Q (continued) to the Professionally Managed Portfolios Fund Administration Agreement Additional Out-Of-Pocket Expenses – Including but not limited to telephone toll-free lines, Audit. legal, insurance, print/mail, postage, stationery, envelopes, 15c reporting, programming, service/data conversion, record retention, microfilm, microfiche, proxies, proxy services, lost shareholder search, disaster recovery charges, ACH fees, Fed wire charges, NSCC charges, travel to required board meeting. Pricing, corporate actions, and factor services (these fees are considered Out-of-pocket expenses): · $.10Domestic, Canadian Equities and all options · $.50Corp/Gov/Agency Bonds · $.80CMO's · $.50International Equities and Bonds · $.80Municipal Bonds · $.80Money Market Instruments · $125 /fund/month - Mutual Fund Pricing · $2.00 /foreign equity Security/Month Corporate Actions · $125 /month Manual Security Pricing (>10/day) · Factor Services (BondBuyer) · $1.50 /CMO/month · $.25/Mortgage Backed/month 3 Exhibit Q (continued) to the Professionally Managed Portfolios Fund Administration Agreement GLOBAL SUB-CUSTODIAL SERVICES ANNUAL FEE SCHEDULE at September 1, 2011 through August 31, 2014 Country Instrument Safekeeping (BPS) Transaction Fee Country Instrument Safekeeping (BPS) Transaction Fee Argentina All Latvia Bonds Australia All Lebanon All Austria All Lithuania All Bahrain All Luxembourg All Bangladesh All Malaysia All Belgium All Mali* All Benin* All Malta All Bermuda All Mauritius All Botswana All Mexico All Brazil All Morocco All Bulgaria All Namibia All Burkina Faso* All Netherlands All Canada All New Zealand All Cayman Islands* All Niger* All Channel Islands* All Nigeria All Chile All Norway All China“A” Shares All Oman All China“B” Shares All Pakistan All Columbia All Peru All Costa Rica All Philippines All Croatia All Poland All Cyprus* All Portugal All Czech Republic All Qatar All Denmark All Romania All Ecuador All Russia Equities/Bonds Egypt All Russia MINFIN Estonia All Senegal* All Euromarkets(3) All Singapore All Finland All Slovak Republic All France All Slovenia All Germany All South Africa All Ghana All South Korea All Greece All Spain All Guinea Bissau* All Sri Lanka All Hong Kong All Swaziland All Hungary All Sweden All Iceland All Switzerland All India All Taiwan All Indonesia All Thailand All Ireland Equities Togo* All Ireland Gov’t Bonds Trinidad & Tobago* All Israel All Tunisia All Italy All Turkey All Ivory Coast All UAE All Jamaica* All United Kingdom All Japan All Ukraine All Jordan All Uruguay All Kazakhstan All Venezuela All Kenya All Vietnam* All Latvia Equities Zambia All * Additional customer documentation and indemnification will be required prior to establishing accounts in these markets § Fee is expressed in basis points per annum where one basis point equals one hundredth of one percent (.01%) and is calculated based upon month-end market value, unless stated otherwise. § A transaction is defined as a receipt or delivery versus payment, a free receive or deliver, maturities, or security transaction related to corporate events. § Euroclear – Eurobonds only.Eurobonds are held in Euroclear at a standard rate, but other types of securities (including but not limited to equities, domestic market debt and mutual funds) will be subject to a surcharge.In addition, certain transactions that are delivered within Euroclear or from a Euroclear account to a third party depository or settlement system, will be subject to a surcharge (surcharge schedule available upon request). − For all other markets specified above, surcharges may apply if a security is held outside of the local market. 4 Exhibit Q (continued) to the Professionally Managed Portfolios Fund Administration Agreement INTERNET SERVICES ANNUAL FEE SCHEDULE at September 1, 2011 through August 31, 2014 VISION MUTUAL FUND GATEWAY – Permits broker/dealers, financial planners, and RIAs to us a web-based system to perform order and account inquiry, execute trades, print applications, review prospectuses, and establish new accounts. Inquiry Only ·Inquiry - $.05 per event ·Per broker ID - $5.00 per month per ID Transaction Processing ·Implementation - $5,000 per management company ·Transaction – purchase, redeem, exchange, literature order - $.25 per event ·New Account Set-up – may contain multiple fund/accounts - $3.00 per event ·Monthly Minimum Charge - $500.00 per month FAN WEB – Shareholder internet access to account information and transaction capabilities through a transparent link at the fund group web site.Shareholders access account information, portfolio listing fund family, transaction history, purchase additional shares through ACH, etc. 1.FAN Web Select “Hybrid” (Fund Groups under 50,000 open accounts) – Standard Web services ·Implementation - $12,000 per fund group – includes up to 10 hours of technical/BSA support ·Annual Base Fee - $18,000 per year (annual base fee increases to $36,000 per year when the fund group exceeds 50,000 open accounts) 2.Customization - $165.00 per hour 3.Activity (Session) Fees: ·Inquiry - $.15 per event ·Account Maintenance - $.25 per event ·Transaction – financial transactions, reorder statements, etc. - $.50 per event ·New Account Set-up - $3.00 per event (Typically not available with FAN Web Select, but Winslow Green Growth and Brown Advisory Funds are using a Hybrid of FAN Web Select.) FAN MAIL – Financial planner mailbox provides transaction, account and price information to financial planners and small broker/dealers for import into a variety of financial planning software packages. Base Fee – file generation and delivery - $6,000 per year Per Record Charge ·Rep/Branch/ID - $.018 ·Dealer - $.012 ·Price Files - $.0175 5 Exhibit Q (continued) to the Professionally Managed Portfolios Fund Administration Agreement INFORMA ELECTRONIC SHAREHOLDER STATEMENT SERVICES FEE SCHEDULE at September 1, 2011 through August 31, 2014 Electronic Confirm Presentation eCDLY will load shareowner daily confirmations (financial transactions only, does not include maintenance confirmations) and send notification to consented shareowners of a new document to view. §Document Loading, Storage, and Access - $0.08 /statement §Document Consent Processing, Suppression, and Notification - $0.35 /suppressed statement §Development & Implementation of Electronic Confirm Statements - $26,000 initial setup fee Note: Quarterly minimum fee of $500. Electronic Investor Statement Presentation eStatements will load shareowner investor statements in a PDF format and send notification to the consented shareowners of a new document to view. §Document Loading, Storage, and Access - $0.08 /statement §Document Consent Processing, Suppression, and Notification - $0.35 /suppressed statement §Development & Implementation of Electronic Investor Statements - $1750 ($7,500 is the std. initial setup fee) Electronic Tax Presentation eTax will load TA2000 tax forms and send notification to the consented shareowners of a new document to view. §Document Loading, Storage, and Access - $0.08 /statement §Document Consent Processing, Suppression, and Notification - $0.35 /suppressed statement §Development & Implementation of Electronic Tax Statements - $1750 ($5,000 is the std initial setup fee) Electronic Compliance Presentation eCompliance allows consented users to receive an email containing a link to the respective compliance material for each compliance run. §Document Loading, Storage, and Access §Document Consent Processing, Suppression, and Notification - $0.35 /suppressed statement §Development & Implementation of Electronic Compliance Documents - $6,000 initial setup fee Note: Annual compliance minimum fee of $6,000. FAN Web Transaction Fees §View Consent Enrollment - $0.03 /transaction §Consent Enrollment - $0.13 /transaction §View Statements - $0.03 /view Notes: All pricing based upon contractual three-year term.Proposal is rough estimate based upon client request.Rates subject to change once formal business requirements are received and reviewed.Estimate is valid for 90 days based on the following conditions: §Document Loading, Storage and Access - Statements presented as PDF documents.Includes data preparation for web-based presentment, document loading, hot storage for two years (2) on primary DASD and WORM-media and unlimited access.Statements will be loaded for all accounts, regardless of consent. §Document Consent Processing, Suppression & Notification – On-line consent registration, paper suppression, processing, quality control and email notification of document availability to an ISP address. Suppression and Notification volume will be determined by customer consent. Email notification of document availability to an ISP address. Notification volume will be determined by customer consent. §Document Setup & Development Fees Includes gathering business requirements and creation of functional specification document with record types II, AS, and AT, utilizing a DST OUTPUT MIMS data feed.Applies to major classes of documents (e.g. daily confirm, investor, and tax documents) and significantly different documents within a class (e.g. a high net worth statement).Document setup fees will be determined upon requirements gathering and defining project scope. §Consent options will be reflected on TA2000; Email tracking and reporting on TA2000 Electronic Media reports §Standard Development Fee- Fee assessed for any additional programming outside of the initial implementation scope or any additional post-production enhancements. $187.50 per hour. 6 Exhibit Q (continued) to the Professionally Managed Portfolios Fund Administration Servicing Agreement CHIEF COMPLIANCE OFFICER SERVICES ANNUAL FEE SCHEDULE at September 1, 2011 through August 31, 2014 Chief Compliance Officer Services U.S. Bancorp provides the Chief Compliance Officer (CCO) for each fund serviced within the Multiple Series Trust.Compliance functions performed by USBFS provided CCO include, but are not limited to: •Designation as the Trust’s Chief Compliance Officer •Periodic and Annual Reporting to MST Fund Board •Board Meeting Presentation and Board Support •MST Fund Board Liaison for All Compliance Matters •Daily Resource to Advisor CCO and Fund Board •Review of Advisor Compliance Policies, Procedures and Controls •Review of USBFS/USB Critical Procedures & Compliance Controls •Due Diligence Review of Advisor and USBFS Service Facilities •Testing, Documentation and Reporting of Advisor and USBFS/USB Compliance Policies, Procedures and Controls Compliance functions performed by USBFS Risk Management Team include, but are not limited to: •Quarterly USBFS Certification to Trust CCO •Business Line Functions Supported •Fund Administration and Compliance •Transfer Agent and Shareholder Services •Fund Accounting •Custody Services •Distribution Services •CCO Portal – Web On-line Access to Fund CCO Documents •Periodic CCO Conference Calls •Dissemination of Industry/Regulatory Information •Client & Business Line Compliance Education & Training Chief Compliance Officer (CCO) ·$8,000 per fund through December 31, 2012 ·$9,000 per fund effective January 1, 2013 ·$3,500 / sub-advisor per fund Plus Out-Of-Pocket Expenses – including but not limited to CCO team travel related costs to perform due diligence reviews at Advisor facilities Fees are billed monthly. *Subject to annual CPI increase, Milwaukee MSA. Advisor’s Signature below acknowledges approval of the 6 (six) fee pages on this Exhibit Q. Brown Investment Advisory Incorporated By: Name: Title:Date: 7
